DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “whereby there is a space between the extension of the housing on the one hand and the axial extension of the outer rotor and the conical section on the other hand.” This limitation is unclear to the Examiner due to the language of “on one hand” and “on the other hand”. The Examiner is unclear if this language implies a choice being had or if there are both limitations present. For examination purposes, both limitations are present. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 10480506 (Dmitriev hereinafter) in view of US 2017/0045053 (Ge hereinafter).
Regarding claim 1, Dmitriev teaches a cylindrical symmetrical volumetric machine (Figures 3 and 6a) that discloses a housing (Housing 6) with an inlet opening (Inlet opening on the right hand side of the pump) and an outlet opening (Outlet on the left hand and narrow end of the pump), with two co-operating rotors (Rotors 1 and 2 per Column 13 Lines 26-29) in the housing,  including an outer rotor (Outer rotor 2) which is mounted rotatably in the housing (Seen in Figures 3 and 6a) and an inner rotor (Inner rotor 1) which is mounted rotatably in the outer rotor (Clearly shown).
Dmitriev is silent with respect to whereby liquid is injected in the machine, wherein at the outlet opening on the level of the inner rotor and outer rotor a liquid separation takes place, whereby the separated liquid ends up in the machine again, and wherein the outer rotor has an axial extension on the level of the outlet opening which extends around this outlet opening 
However, Ge teaches a screw compressor with oil injection and separation (Figures 1 and 2) that discloses a liquid is injected in the machine (¶ 31-32), wherein at the outlet opening on the level of the inner rotor and outer rotor a liquid separation takes place (Equivalent separator location of 7 and 8 in Figures 1 and 2), whereby the separated liquid ends up in the machine again (¶ 31-34 with the recycled oil tank 11), and wherein the outer rotor has an axial extension on the level of the outlet opening which extends around this outlet opening almost up against the housing such that a space is located between the axial extension and the housing (Broadly seen at the outlet end of both Dmitriev and Ge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an oil to the compressor to minimize noise while increasing cooling, lubrication, and sealing (¶ 33 of Ge).
Regarding claim 5, Dmitriev’s modified teachings are described above in claim 1 where Dmitriev further discloses that the axial extension a liquid channel extends that ends in the space between the housing and the axial extension (The resultant combination would be such that an axial passage would be formed between the outer rotor of Dmitriev and the housing of Ge to allow the separated oil to enter the tank 11 of Ge in the combination).
Regarding claim 15, Dmitriev’s modified teachings are described above in claim 1 where Ge further discloses that the liquid is oil or water (¶ 31-33 of Ge)
Regarding claim 16. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 10480506 (Dmitriev) in view of US 2017/0045053 (Ge) and further in view of US 4602595 (Aoki hereinafter).
Regarding claim 2, Dmitriev’s modified teachings are described above in claim 1 but are silent with respect to in said space between the axial extension and the housing a porous liquid absorbing material is applied.
However, Aoki teaches an oil separator that discloses the use of a porous liquid absorbing material (Column 3 Lines 9-18). The resultant combination would be such that in the space between the axial extension and the housing a porous liquid absorbing material is applied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial space of Dmitriev with the porous material of Aoki to further assist in separating oil from the gas. 
Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 10480506 (Dmitriev) in view of US 2017/0045053 (Ge) and further in view of US 5857842 (Sheehan hereinafter). 
Regarding claim 4, Dmitriev’s modified teachings are described above in claim 1 where Ge further discloses that at least part of the separated liquid ends up in the machine again via liquid channels (¶ 31-34 of Ge details oil recycling).
Dmitriev, per Ge, is silent with respect to the liquid channels being in the outer rotor.
However, Sheehan teaches a screw pump that discloses the use of lubricating and cooling fluids being placed in the effective outer rotor of the pump (Figure 2 shows the coolant paths via valves 31 to 32 and 31’ to 32’ where the liquid channel is in the surface of the outer rotor 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid channels of Dmitriev and Ge with the channel structure of Sheehan to allow for cooling and lubrication along the entire rotor. 
Regarding claim 6, Dmitriev’s modified teachings are described above in claim 4 where the combination of Dmitriev, Ge, and Sheehan would further disclose that the liquid channels in the outer rotor lead to one or more of the following locations: - one or more injection points to the space between the inner rotor and the outer rotor (Taught by Ge ¶ 31-34); - one or more injection points to one or more bearings of the machine (Figure 2 of Sheehan). 
Regarding claim 9, Dmitriev’s modified teachings are described above in claim 4 where the combination of Dmitriev, Ge, and Sheehan would further disclose that the liquid channels run at least partially via a liquid pipe mounted on the surface of the outer rotor (The channeling of Sheehan is broadly interpreted as a pipe). 
Regarding claim 14, Dmitriev’s modified teachings are described above in claim 9 where the combination of Dmitriev, Ge, and Sheehan would further disclose that
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 10480506 (Dmitriev) in view of US 2017/0045053 (Ge) in view of US 5857842 (Sheehan) and further in view of US 3311094 (Kehl hereinafter). 
Regarding claim 7, Dmitriev’s modified teachings are described above in claim 4 but are silent with respect to the outer rotor being provided with one or more cooling fins.
However, Kehl teaches a rotary engine which utilizes two rotors rotating respectively disclosing cooling fins on the outer rotor (Inner rotor 12 and outer rotor 14 with cooling fins 72 per Column 3 lines 8-18 with Figures 1 and 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer rotor of Dmitriev with cooling fins to further assist in cooling the system. 
Regarding claim 8, Dmitriev’s modified teachings are described above in claim 7 where the combination of Dmitriev, Ge, Sheehan, and Kehl would further disclose that the liquid . 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 10480506 (Dmitriev) in view of US 2017/0045053 (Ge) and further in view of US 3311094 (Kehl).
Regarding claim 12, Dmitriev’s modified teachings are described above in claim 4 but are silent with respect that on the level of the end of the inner rotor on the outlet opening, the inner rotor and/or the outer rotor is provided with blades along which the gas passes before leaving the machine via the outlet opening.
However, Kehl teaches a rotary engine which utilizes two rotors rotating respectively disclosing cooling fins on the outer rotor (Inner rotor 12 and outer rotor 14 with cooling fins 72 per Column 3 lines 8-18 with Figures 1 and 2) where these cooling fins are broadly interpreted as blades. The resultant combination of placing the fins (blades) 72 of Kehl on the outer rotor of Dmitriev would feature some on the right hand side of the pump at the inlet end where the gas passes through the blades before the outlet opening.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer rotor of Dmitriev with cooling fins to further assist in cooling the system.
Regarding claim 14, Dmitriev’s modified teachings are described above in claim 4 but are silent with respect that the outer rotor (6a) on the level of the inlet opening (3) is provided with an axial ventilator (27) in the form of blades mounted in an open structure.
However, Kehl teaches a rotary engine which utilizes two rotors rotating respectively disclosing cooling fins on the outer rotor (Inner rotor 12 and outer rotor 14 with cooling fins 72 per Column 3 lines 8-18 with Figures 1 and 2) where these cooling fins are broadly interpreted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer rotor of Dmitriev with cooling fins to further assist in cooling the system.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10480506 (Dmitriev) in view of US 2017/0045053 (Ge) and further in view of US 2010/0092317 (Suhara hereinafter).
Regarding claim 17, Dmitriev’s modified teachings are described above in claim 1 where Dmitriev further discloses the machine is provided with an electric motor (Figure 3 Motor 14 of Dmitriev) with a motor rotor and motor stator (Inherent of an electric motor) to drive the inner and outer rotor (Shown in Figure 3of Dmitriev).
Dmitriev is silent with respect to whereby the electric motor is mounted around the outer rotor, whereby the motor stator directly drives the outer rotor.
However, Suhara teaches an eccentric screw pump that discloses an electric motor with rotor and stator (Motor 19 with rotor 19a and stator 19b), whereby the electric motor is mounted around the outer rotor (Outer rotor 12 with the rotor 19a mounted on it), whereby the motor stator directly drives the outer rotor (Evident of the structure shown by Suhara).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor and placed of Dmitriev with the surrounding motor of Suhara to allow for a more compact design. 
Regarding claim 18
Regarding claim 19, Dmitriev’s modified teachings are described above in claim 17 where the combination of Dmitriev and Suhara would further disclose that the electric motor is provided with permanent magnets embedded in the outer rotor (Equivalent motor structure of Figure 12 in Suhara with ¶ 2).

Allowable Subject Matter
Claims 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 and by dependency claim 11, requires the claim language of “wherein to at least part of the separated liquid is collected in a reservoir that is located under the outer rotor in the housing, whereby the outer rotor is provided with one or more radially oriented fingers, ribs or the like along the outer surface on the inlet side, which during rotation of the outer rotor will move through the liquid in the reservoir and thus carry along liquid such that this liquid ends up in the machine again.” The specific claim structure for moving the liquid via the outer rotor would take multiple secondary references which would require both hindsight rationale to reconstruct as well as extensive modifications where it cannot be guaranteed that the combination will function as desired. For at least this reason, dependent claim 10 (and claim 11) is objected to for being allowable over the prior art. 
Claim 13 requires the claim language of “the outer rotor has an open structure with passages for the sucked in gas, such that gas that is sucked in via the inlet opening, has to pass via the passages of the open structure before it ends up between the inner rotor and the outer rotor.“ This specific structure is seen in Figure 8 of the submitted drawings. A further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746